In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Klein, J.), dated January 13, 2010, which denied his objections to an order of the same court (J. Patsalos, S.M.), dated November 6, 2009, which, after a hearing, granted the mother’s petition for an upward modification of his child support obligation pursuant to a stipulation of settlement which had been incorporated but not merged into the parties’ judgment of divorce.
Ordered that the order dated January 13, 2010, is affirmed, with costs.
*1126Contrary to the father’s contentions, the Family Court did not err in granting the mother an upward modification of child support (see Family Ct Act § 413; Domestic Relations Law § 236 [B] [9] [b]; Matter of Brescia v Fitts, 56 NY2d 132, 141 [1982]; Matter of Love v Love, 303 AD2d 756, 757 [2003]; Weiss v Weiss, 294 AD2d 566 [2002]). Covello, J.P., Eng, Chambers and Hall, JJ., concur.